The appellant has filed a motion asking this court to file "specific findings of fact and law" in this cause. Our opinion heretofore filed embraces our conclusions of the law of the case, and we deem further expressions as to the law unnecessary.
There is nothing in the record upon which we can base conclusions of fact. There is no statement of facts nor findings by the court, further than the finding "that the defendants E.W. Mitchell and R.L. Anderson were indebted to plaintiff in the amount claimed by it at the time the suit was filed." This much is recited in the judgment.
The motion is overruled.                           Overruled.
Writ of error refused. *Page 95